Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 11/17/2021.  In the Amendment, Applicant amended claim 1.  As necessitated by the Amendment, Examiner hereby respectfully withdraws 35 U.S.C § 112 second rejections to claims 2-5, 9-12 and 15-18.  After review and consideration, the Examiner hereby respectfully withdraws the rejection to claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S Patent No. 10,565,067.   
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 1-3, 5-10, 12-16 and 18-20 (renumbered 1-20) are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/ or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later the payment of the issue fee.	
attorney Josephine Paltin (client’s representative, Reg. No. 62,587) at the telephone number (732) 856-7984 on 1/26/2022 with regards to the claims’ formality and suggested the applicant to clarify the claim language and incorporate the dependent claim 4 into claim 1, and into the other independents claims 8 and 14 so that it was to be in the same scope with claim 1, in order to move the case forward for allowance.  The Applicant’s representative agreed with the examiner’s suggestion and authorization was given for an Examiner Amendment.


The application has been amended as follows:
	In the claims:
Claims 4, 11 and 17 are canceled.
Claims 1-3, 5, 7-10, 12, 14-16 and 18 have been amended as follows:

1.	(Currently Amended) A method 
performing a streaming restore to a first virtual-disk file hosted by a cloud-based account, from a cache storage area on a first computing device, wherein the first computing device comprises one or more hardware processors, the performing comprising:

populating one or more pages in the cache storage area with data blocks that are restored from a secondary copy of a second virtual-disk file associated with a second virtual machine,
uploading the data blocks page-by-page from the cache storage area to the first virtual-disk file, wherein the one or more pages in the cache storage area match a page-size of the first virtual-disk file configured in the cloud-based account, 
if (i) more of the secondary copy of the second virtual-disk file remains to be restored, and (ii) a given page that is determined to be a least-recently used page in the cache storage area is not filled by data blocks restored from the secondary copy of the second virtual-disk file, and (iii) the cache storage area has less than a threshold of remaining storage capacity, uploading data blocks in the given page from the cache storage area to a page in the first virtual-disk file in the cloud-based account; and
wherein the streaming restore uses the cache storage area to stage the one or more pages before uploading to the first virtual-disk file in the cloud-based account; 
wherein the cache storage area is insufficient in storage capacity to store the first virtual-disk file restored in its entirety from the secondary copy of the second virtual-disk file; [[and]] 
wherein the first virtual-disk file is restored in its entirety to the cloud-based account without first restoring the secondary copy of the second virtual-disk file in its entirety to the first computing device.

further comprising:
if another given page in the cache storage area is not filled by data blocks restored from the secondary copy of the second virtual-disk file, awaiting more data blocks to be stored therein until the other given page is filled, before [[the]] data blocks in the other given page are uploaded from the cache storage area to a page in the first virtual-disk file in the cloud-based account.
3.	(Currently Amended) The method of claim 1, 
further comprising:
if (i) no more of the secondary copy of the second virtual-disk file remains to be restored and (ii) an other given page in the cache storage area is not filled by data blocks restored from the secondary copy of the second virtual-disk file, uploading [[the]] data blocks in the other given page from the cache storage area to a page in the first virtual-disk file in the cloud-based account.
4.	(Canceled) 
]] 1, wherein the given page in the cache storage area is reused for other data blocks restored from the secondary copy of the second virtual-disk file.
6.	(Original) The method of claim 1, wherein after being restored in its entirety using the streaming restore, the first virtual-disk file is available as primary data to a first virtual machine hosted by the cloud-based account.
7.	(Currently Amended) The method of claim 1, further comprising:
by a first virtual machine hosted by the cloud-based account, using as primary data the first virtual-disk file, as restored in its entirety by the streaming restore via the cache storage area at the first computing device.

8.	(Currently Amended) A non-transitory computer-readable medium comprising instructions that, when executed by a first computing device comprising one or more hardware processors, cause the first computing device to perform a method comprising:
performing a streaming restore to a first virtual-disk file hosted by a cloud-based account, from a cache storage area on [[a]] the first computing device, 
by a pseudo-disk driver executing on the first computing device, presenting a file system comprising the cache storage area as a local destination for the streaming restore,

uploading the data blocks page-by-page from the cache storage area to the first virtual-disk file, wherein the one or more pages in the cache storage area match a page-size of the first virtual-disk file configured in the cloud-based account, and
if (i) more of the secondary copy of the second virtual-disk file remains to be restored, and (ii) a given page that is determined to be a least-recently used page in the cache storage area is not filled by data blocks restored from the secondary copy of the second virtual-disk file, and (iii) the cache storage area has less than a threshold of remaining storage capacity, uploading data blocks in the given page from the cache storage area to a page in the first virtual-disk file in the cloud-based account; and
wherein the streaming restore uses the cache storage area to stage the one or more pages before uploading to the first virtual-disk file in the cloud-based account; [[and]]
wherein the cache storage area is insufficient in storage capacity to store the first virtual-disk file restored in its entirety from the secondary copy of the second virtual-disk file; 
wherein the first virtual-disk file is restored in its entirety to the cloud-based account without first restoring the secondary copy of the second virtual-disk file in its entirety to the first computing device.
9.	(Currently Amended) The non-transitory computer-readable medium of claim 8, 
wherein the method further comprises: if another given page in the cache storage area is not filled by data blocks restored from the secondary copy of the second virtual-disk file, awaiting more data blocks to be stored therein until the other given page is filled, before [[the]] data blocks in the other given page are uploaded from the cache storage area to a page in the first virtual-disk file in the cloud-based account.
10.	(Currently Amended) The non-transitory computer-readable medium of claim 8, 
wherein the method further comprises: if (i) no more of the secondary copy of the second virtual-disk file remains to be restored and (ii) an other given page in the cache storage area is not filled by data blocks restored from the secondary copy of the second virtual-disk file, uploading [[the]] data blocks in the other given page from the cache storage area to a page in the first virtual-disk file in the cloud-based account.
11.	(Canceled) 
12.	(Currently Amended) The non-transitory computer-readable medium of claim [[11]] 8, wherein the given page in the cache storage area is reused for other data blocks restored from the secondary copy of the second virtual-disk file.
13.	(Original) The non-transitory computer-readable medium of claim 8, wherein after being restored in its entirety using the streaming restore, the first virtual-

14.	(Currently Amended) A system 
a first computing device comprising one or more hardware processors; and
one or more storage devices storing a secondary copy of a second virtual-disk file;
wherein the first computing device is configured to:
perform a streaming restore to a first virtual-disk file hosted by a cloud-based account, from a cache storage area on [[a]] the first computing device, 
by a pseudo-disk driver executing on the first computing device, present a file system comprising the cache storage area as a local destination for the streaming restore, wherein the cloud-based account is exposed to the first computing device as the local destination,
receive in the cache storage area data blocks that are restored from a secondary copy of a second virtual-disk file associated with a second virtual machine,
upload the data blocks page-by-page from the cache storage area to the first virtual-disk file, wherein the one or more pages in the cache storage area match a page-size of the first virtual-disk file configured in the cloud-based account, 
if (i) more of the secondary copy of the second virtual-disk file remains to be restored, and (ii) a given page that is determined to be a least-recently used page in the cache storage area is not filled by data blocks restored from the secondary copy of the second virtual-disk file, and (iii) the cache storage area has less than a threshold of remaining storage capacity, upload data blocks in the given page from the cache storage area to a page in the first virtual-disk file in the cloud-based account; [[and]]
wherein the streaming restore uses the cache storage area to stage the one or more pages before uploading to the first virtual-disk file in the cloud-based account; 
wherein the cache storage area is insufficient in storage capacity to store the first virtual-disk file restored in its entirety from the secondary copy of the second virtual-disk file; and
wherein the first virtual-disk file is restored in its entirety to the cloud-based account without first restoring the secondary copy of the second virtual-disk file in its entirety to the first computing device.
15.	(Currently Amended) The system of claim 14, 
wherein the first computing device is further configured to: if another given page in the cache storage area is not filled by data blocks restored from the secondary copy of the second virtual-disk file, await more data blocks to be stored therein until the other given page is filled, before [[the]] data blocks in the other given page are uploaded from the cache storage area to a page in the first virtual-disk file in the cloud-based account.

wherein the first computing device is further configured to: if (i) no more of the secondary copy of the second virtual-disk file remains to be restored and (ii) an other given page in the cache storage area is not filled by data blocks restored from the secondary copy of the second virtual-disk file, upload [[the]] data blocks in the other given page from the cache storage area to a page in the first virtual-disk file in the cloud-based account.
17.	(Canceled) 
18.	(Currently Amended) The system of claim [[17]] 14, wherein the given page in the cache storage area is reused for other data blocks restored from the secondary copy of the second virtual-disk file.
19.	(Original) The system of claim 14, wherein after being restored in its entirety using the streaming restore, the first virtual-disk file is available as primary data to a first virtual machine hosted by the cloud-based account.
20.	(Original) The system of claim 14, wherein the system enables a first virtual machine hosted by the cloud-based account to use as primary data the first virtual-disk file restored in its entirety by the streaming restore via the cache storage area at the first computing device.




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the Examiner’s Office Action dated 10/26/2021, the rejection under 35 U.S.C. § 103 was made mainly based on the references over Ashwin Sancheti (US PGPUB 2013/0262801, hereinafter Sancheti) in view of Kottomtharayil et al. (US PGPUB 2014/0196038, hereinafter Kottomtharayil). 
	The invention is directed: Upload and backup/restore from cloud operation for a virtual machine, wherein backup/restore to cloud operation are performed without having to write whole restored virtual disk files to a proxy server before the virtual disk data beings uploading to cloud. Backup/restored data blocks from a backup source are locally cached, stated for efficiency and asynchronously upload to the cloud page by page without tapping mass storages resources on the proxy.
 	The closest prior arts are Ashwin Sancheti (US PGPUB2013/0262801, hereinafter Sancheti) in view of Kottomtharayil et al. (US PGPUB 2014/0196038, hereinafter Kottomtharayil) are generally directed to various aspect of method, non-transitory computer-readable medium and system for migrating a physical machine to a virtual machine (the "system"), wherein the system receives a request to clone physical machine functionality on a new virtual machine. In response, the system creates or identifies a non-production, point-in-time copy of the data and metadata from the physical machine, such as a snapshot copy. Using the non-production copy of the data and any applicable policies, the system can automatically detect the configuration and resource usage of the physical machine and determine a desired configuration and location of the new virtual machine. The system then provisions a new virtual machine 
 However, none of Ashwin Sancheti and Kottomtharayil teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 8, and 14. For examples, it failed to teach the combination of “upload the data blocks page-by-page from the cache storage area to the first virtual-disk file, wherein the one or more pages in the cache storage area match a page-size of the first virtual-disk file configured in the cloud-based account, if (i) more of the secondary copy of the second virtual-disk file remains to be restored, and (ii) a given page that is determined to be a least-recently used page in the cache storage area is not filled by data blocks restored from the secondary copy of the second virtual-disk file, and (iii) the cache storage area has less than a threshold of remaining storage capacity, upload data blocks in the given page from the cache storage area to a page in the first virtual-disk file in the cloud-based account; wherein the streaming restore uses the cache storage area to stage the one or more pages before uploading to the first virtual-disk file in the cloud-based account; wherein the cache storage area is insufficient in storage capacity to store the first virtual-disk file restored in its entirety from the secondary copy of the second virtual-disk file; and wherein the first virtual-disk file is 
 
This feature in light of other features, when considered as a whole, in the independent claims 1, 8 and 14 are allowable over the prior arts of record.

An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1, 8 and 14. 
	The dependent claims depending upon claims 1, 8 and 14 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163